933 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gloria A. WHITAKER, Defendant-Appellant.
No. 90-3855.
United States Court of Appeals, Sixth Circuit.
May 21, 1991.

Before RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Gloria A. Whitaker, a federal prisoner, appeals the sentence imposed by the district court following her guilty plea conviction on charges of interstate travel in aid of racketeering.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination pursuant to Fed.R.App.P. 34(a), the panel unanimously agrees that oral argument is not necessary.  In addition, counsel for all parties have waived oral argument in this case.


2
On April 5, 1990, Whitaker pled guilty, pursuant to a Fed.R.Crim.P. 11 plea agreement, to one count of interstate travel in aid of racketeering in violation of 18 U.S.C. Sec. 1952.  She was sentenced to sixty months imprisonment and three years of supervised release.  Whitaker has filed a timely appeal.  She asserts that the district court erred in determining her base offense level pursuant to U.S.S.G. Sec. 3E1.2, when it converted the amount of cash seized from her at the time of her arrest to an estimated amount of cocaine pursuant to U.S.S.G. Secs. 2D1.1 and 2D1.4.


3
Upon review, we conclude that the district court's calculation of Whitaker's base offense level was not clearly erroneous.  18 U.S.C. Sec. 3742;  United States v. Walton, 908 F.2d 1289, 1301 (6th Cir.), cert. denied, 111 S.Ct. 273, 111 S.Ct. 530, and 111 S.Ct. 532 (1990);  United States v. Rodriguez, 896 F.2d 1031, 1033-34 and n. 2 (6th Cir.1990).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.